



NEW BUFFALO SAVINGS BANK
CHANGE IN CONTROL AGREEMENT


This AGREEMENT (“Agreement”) is hereby entered into as of the 29th day of
October, 2015, (the “Effective Date”), by and between NEW BUFFALO SAVINGS BANK
(the “Bank”) and RUSSELL DAHL (“Executive”).  When used in this Agreement, any
reference to “Company” shall refer to NEW BANCORP, INC.


WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to protect Executive’s position with the Bank in the event
of a change in control of the Bank or the Company for the period provided for in
this Agreement; and


WHEREAS, Executive and the Board of Directors of the Bank (the “Board of
Directors”) desire to enter into this Agreement setting forth the terms and
conditions of payments potentially due to Executive in the event of a change in
control of the Bank and the related rights and obligations of each of the
parties to this Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties hereby agree as follows:


1.  
Term of Agreement.



(a)           The term of this Agreement will begin as of the Effective Date and
will continue for a period of twenty-four (24) full calendar months
thereafter.  On the first day of January each year (the “Renewal Date”),
beginning with the first January 1 following the Effective Date, this Agreement
shall renew for an additional year such that the remaining term shall again be
twenty-four (24) full calendar months provided, however, that the Board of
Directors shall at least thirty (30) days before the Renewal Date conduct a
comprehensive performance evaluation and review of Executive for purposes of
determining whether to extend this Agreement.  The Board of Directors shall give
Executive notice of its decision whether or not to renew this Agreement at least
ten (10) days prior to the Renewal Date.


(b)           Notwithstanding anything in this Section 1 to the contrary, except
as otherwise provided for in Section 3(a) of this Agreement, this Agreement
shall terminate if Executive’s employment with the Bank terminates for any
reason prior to a Change in Control.


2.           Definitions.  In addition to the other definitions contained
elsewhere in this Agreement, the following definitions shall apply.


(a)           For purposes of this Agreement, a Change in Control shall mean the
occurrence of any of the following events:


(i)           Merger:  The Company or the Bank merges into or consolidates with
another entity, or merges another bank or corporation into the Bank or the
Company, and as a result, less than a majority of the combined voting power of
the resulting corporation immediately after the merger or consolidation is held
by persons who were stockholders of the Company or the Bank immediately before
the merger or consolidation;
 
 
 
 

--------------------------------------------------------------------------------

 

 
(ii)           Acquisition of Significant Share Ownership:  There is filed, or
is required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s or the Bank’s voting
securities; provided, however, this clause (ii) shall not apply to beneficial
ownership of the Company’s or the Bank’s voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;


(iii)           Change in Board Composition:  Individuals who constitute the
Company’s or the Bank’s Board of Directors on the Effective Date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board shall be considered, for
purposes of this clause (iii), as though he or she was a member of the Incumbent
Board; or


(iv)           Sale of Assets:  The Company or the Bank sells to a third party
all or substantially all of its assets.


(b)           Involuntary Termination for Just Cause.  For purposes of this
Agreement, termination of Executive’s employment shall be considered an
involuntary termination for Just Cause if Executive shall have been terminated
because of Executive’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.


No act, or failure to act, on Executive’s part shall be considered “willful”
unless Executive has acted, or failed to act, with an absence of good faith and
without reasonable belief that Executive’s action or failure to act was in the
best interest of the Bank.


(c)           Voluntary Termination with Good Reason.  For purposes of this
Agreement, a termination by Executive shall be considered a voluntary
termination with Good Reason if the conditions stated in both clauses (i) and
(ii) are satisfied:


(i) A voluntary termination by Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without Executive’s
advance written consent, and the term Good Reason shall mean the occurrence of
any of the following without Executive’s advance written consent:


(A)           the failure to elect or reelect or to appoint or reappoint
Executive to a senior executive position;
 
 
 
2

--------------------------------------------------------------------------------

 
 
(B)           a material change in Executive’s functions, duties, or
responsibilities with the Bank, which change would cause Executive’s position to
become one other than that of a senior executive officer;
 
(C)           a relocation of Executive’s principal place of employment by more
than 30 miles from the main office of the Bank;
 
(D)           a material reduction in the pay or benefits of Executive from
those being provided as of the Effective Date, other than a reduction that is
part of a Bank-wide reduction in pay or benefits;
 
(E)           a liquidation or dissolution of the Company or the Bank, other
than a liquidation or dissolution which does not affect the status of Executive;
or
 
(F)           a material breach of this Agreement by the Bank.
 
(ii)           Upon the occurrence of any event described in clause (i) above,
Executive shall have the right to elect to terminate his employment by
resignation upon not less than thirty (30) days prior written notice of
termination, given within ninety (90) days after the event giving rise to said
right to elect.  Notwithstanding the preceding sentence, Executive, after giving
due notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights under this Agreement by virtue of the fact
that Executive has submitted his resignation but has remained in the employ of
the Bank, provided Executive is engaged in good faith discussions to resolve the
occurrence of any event described in clause (i) above.  During this thirty (30)
day period, the Bank shall have the right to cure the Good Reason, and in the
event that the Bank cures said Good Reason, Executive shall no longer have the
right to terminate and receive a payment under this Agreement.
 
3.           Termination Benefits.


 (a)           Cash benefit.  If Executive’s employment is terminated
involuntarily but without Cause or voluntarily but with Good Reason, in either
case at any time during the term of this Agreement and following a Change in
Control, the Bank shall make a lump-sum payment to Executive in cash in an
amount equal to two (2) times Executive’s base salary (at the rate in effect
immediately prior to the Change in Control or, if higher, the rate in effect at
the time Executive terminates employment).  Unless a delay in payment is
required under Section 16 of this Agreement, the payment required under this
Section 3(a) shall be made within five (5) business days after Executive’s
termination of employment.  If Executive’s employment is terminated
involuntarily but without Just Cause before the Change in Control occurs but
after the Bank or the Company has entered into an agreement to effect a
transaction that would constitute a Change in Control, then this Agreement shall
not terminate and, for purposes of this Agreement, Executive’s employment shall
be deemed to have terminated immediately after the Change in Control and, unless
delay is required under Section 16 of this Agreement, Executive shall be
entitled to the cash benefit under this Section 3(a) within five (5) business
days after the Change in Control.
 
 
 
3

--------------------------------------------------------------------------------

 

 
(b)           Continued Benefits.  If Executive becomes entitled to the cash
benefit under Section 3(a) of this Agreement, the Bank shall also continue to
provide to Executive and his covered dependents non-taxable medical and life
insurance coverage substantially comparable (and on substantially the same terms
and conditions) to the coverage maintained by the Bank for Executive and his
dependents immediately prior to Executive’s termination under the same
cost-sharing arrangements that apply for active employees of the Bank as of
Executive’s date of termination.  This continued coverage shall cease
twenty-four (24) months from Executive’s date of termination.  The period of
continued health coverage required by Section 4980B(f) of the Code shall run
concurrently with the coverage period provided under this Section 3(b).  If the
Bank cannot provide the benefits set forth in this Section 3(b) because
Executive is no longer an employee, applicable rules and regulations prohibit
the benefits in the manner contemplated, or it would subject the Bank to
penalties, then the Bank shall pay Executive a cash lump sum payment reasonably
estimated to be equal to the value of the benefits or the value of the remaining
benefits at the time of the determination.  The cash payment shall be made in a
lump sum within thirty (30) days after the later of Executive’s date of
termination of employment or the effective date of the rules or regulations
prohibiting the benefits or subjecting the Bank to penalties.


4.           Termination for Which No Benefits Are Payable.  Despite anything in
this Agreement to the contrary, Executive shall not be entitled to benefits
under this Agreement if Executive’s employment terminates for Just Cause or if
Executive dies while actively employed by the Bank.


5.           Limitation of Benefits under Certain Circumstances.  In no event
shall the aggregate payments or benefits to be made or afforded to Executive
under this Agreement, either as a stand-alone benefit or when aggregated with
other payments to or for the benefit of Executive that are contingent on a
Change in Control (the “Termination Benefits”), constitute an “excess parachute
payment” under Section 280G of the Code, or any successor thereto, and in order
to avoid such a result, the Termination Benefits will be reduced, if necessary,
to an amount, the value of which is one dollar ($1.00) less than an amount equal
to three (3) times Executive’s “base amount,” as determined in accordance with
Section 280G of the Code.  In the event a reduction is necessary, Executive
shall be entitled to determine which benefits or payments shall be reduced or
eliminated so the total parachute payments do not result in an excess parachute
payment.  If Executive does not make this determination within five (5) business
days after receiving a written request from the Bank (or by the time benefits or
payments are due hereunder, if later), the Bank may make such determination, and
shall notify Executive promptly thereof.  In the event it is determined that
permitting Executive or the Bank to make the determination regarding the form or
manner of reduction would violate Section 409A Code, the reduction shall be made
first from the cash severance provided for under Section 3(a) of this Agreement.


6.           This Agreement Is Not an Employment Contract.  The parties to this
Agreement acknowledge and agree that (i) this Agreement is not an employment
agreement and (ii) nothing in this Agreement shall give Executive any rights or
impose any obligations to continued employment by the Bank, the Company, or any
subsidiary or successor of the Bank.
 
 
 
4

--------------------------------------------------------------------------------

 

 
7.           Withholding of Taxes.  The Bank may withhold from any payments or
benefits payable under this Agreement all Federal, state, local or other taxes
as may be required by law, governmental regulation, or ruling.


8.           Successors and Assigns.


(a)           This Agreement shall be binding upon the Bank and any successor to
the Bank, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Bank by purchase, merger,
consolidation, reorganization, or otherwise, but this Agreement and the Bank’s
obligations under this Agreement are not otherwise assignable, transferable, or
delegable by the Bank.  By agreement in form and substance satisfactory to
Executive, the Bank shall require any successor to all or substantially all of
the business or assets of the Bank to expressly assume and agree to perform
under this Agreement in the same manner and to the same extent the Bank would be
required to perform had no succession occurred.


(b)           This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.


(c)           This Agreement is personal in nature.  Without written consent of
the other party, neither party shall assign, transfer, or delegate this
Agreement or any rights or obligations under this Agreement except as expressly
provided in this Section 8.  Without limiting the generality of the foregoing,
Executive’s right to receive payments hereunder is not assignable or
transferable, whether by pledge, creation of a security interest, or otherwise,
except for a transfer by Executive’s will or by the laws of descent and
distribution.  If Executive attempts an assignment or transfer that is contrary
to this Section 8, the Bank shall have no liability to pay any amount to the
assignee or transferee.


9.           Notices.  Any notice under this Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by certified or registered mail, postage prepaid and properly addressed in a
sealed envelope, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly
addressed to Executive if addressed to the address of Executive on the books and
records of the Bank at the time of the delivery of the notice, and properly
addressed to the Bank if addressed to the Board of Directors at the Bank’s
executive offices.


10.           Captions and Counterparts.  The headings and subheadings in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.


11.           Amendments and Waivers.  No provision of this Agreement may be
modified, waived, or discharged unless the waiver, modification, or discharge is
agreed to in a writing signed by Executive and by the Bank.  No waiver by either
party hereto at any time of any breach by the other party hereto or waiver of
compliance with any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
 
 
 
5

--------------------------------------------------------------------------------

 

 
12.           Severability. If, for any reason, any provision of this Agreement,
or any part of any provision, is held invalid, such invalidity shall not affect
any other provisions of this Agreement or any part of such provision not held so
invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.


13.           Governing Law. This Agreement shall be governed by the laws of the
State of Michigan, without regard to its conflict of law principles, unless
superseded by federal law or otherwise specified herein.


14.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Bank and Executive concerning the subject matter.  No rights are
granted to Executive under this Agreement other than those specifically set
forth in this Agreement.  No agreements or representations, oral or otherwise,
expressed or implied concerning the subject matter hereof have been made by
either party that are not expressly set forth in this Agreement.  This Agreement
supersedes and replaces in its entirety any prior severance or employment
agreement between the Bank and Executive.


15.           No Mitigation Required.  Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall any profits, income, earnings, or other
benefits from any source whatsoever create any mitigation, offset, reduction, or
any other obligation on the part of Executive hereunder or otherwise.


16.           Internal Revenue Code Section 409A.


(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code.  If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
the payment or benefit shall be provided in full at the earliest time thereafter
when the sanctions will not be imposed.  For purposes of Section 409A of the
Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of the term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs.  To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, the provision will be
deemed null and void to the extent permitted by applicable law, and any amount
will be payable in accordance with Section 16(b) of this Agreement.  In no event
shall Executive, directly or indirectly, designate the calendar year of payment.
 
 
 
6

--------------------------------------------------------------------------------

 

 
(b)           If, when separation from service occurs, Executive is a “specified
employee” within the meaning of Section 409A of the Code, and if the cash
severance payment under Section 3(a) of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum
severance payment possible in order to comply with an exception from the six
month requirement and make any remaining severance payment under Section 3(a) of
the Agreement to Executive in a single lump sum without interest on the first
payroll date that occurs after the date that is six (6) months after the date on
which Executive separates from service.


(c)           References in this Agreement to Section 409A of the Code include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Internal Revenue Section 409A of the Code.


17.           Required Provisions.  In the event any of the foregoing provisions
of this Agreement conflict with the terms of this Section 17, this Section 17
shall prevail.


(a)           The Bank may terminate Executive’s employment at any time, but any
termination by the Board of Directors other than Termination for Just Cause as
defined in Section 2(b) of this Agreement shall not prejudice Executive’s right
to compensation or other benefits under this Agreement.  Executive shall have no
right to receive compensation or other benefits for any period after Termination
for Just Cause.
 
(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC
§1818(g)(1)] of the Federal Deposit Insurance Act (the “FDI Act”), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the FDI
Act, all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.
 
(d)           If the Bank is in default as defined in Section 3(x)(1) [12 USC
§1813(x)(1)] of the FDI Act, all obligations of the Bank under this Agreement
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of this Agreement is necessary for
the continued operation of the Bank, (i) by the Comptroller of the Currency (the
“Comptroller”) or his or her designee, at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) [12 USC §1823(c)] of the FDI Act; or (ii) by the
Comptroller or his or her designee at the time the Comptroller or his or her
designee approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Comptroller to be in an unsafe
or unsound condition.  Any rights of the parties that have already vested,
however, shall not be affected by such action.
 
(f)           Any payments made to Executive pursuant to this Agreement or
otherwise are subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and any rules and regulations promulgated thereunder, including 12
C.F.R. Part 359, and to the extent applicable, 12 C.F.R. §563.39.




[signature page follows]



 
 
8

--------------------------------------------------------------------------------

 



SIGNATURES


IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the 29th day of October, 2015.



 
Attest:
NEW BUFFALO SAVINGS BANK
        /s/ Joseph Migely
By: /s/ Jeffrey L. Vickers
 
Chairman of the Board of Directors
               
Attest:
EXECUTIVE
    /s/ Joseph Migely /s/ Russell Dahl  
Russell Dahl
 
Chief Financial Officer




 
9

--------------------------------------------------------------------------------

 


